FILED
                              xNOT FOR PUBLICATION                         NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 MELSIK DANIELYAN,                                No. 08-70952

               Petitioner,                        Agency No. A095-313-076

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Melsik Danielyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we deny the

petition for review.

       Substantial evidence supports the IJ’s conclusion that Danielyan did not

establish past persecution because the beating he experienced at the hands of the

Armenian police and subsequent job loss did not rise to the level of persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006); see also Khourassany

v. INS, 208 F.3d 1096, 1100-01 (9th Cir. 2000). Furthermore, substantial evidence

supports the IJ’s conclusion that Danielyan failed to establish a well-founded fear

of future persecution. See Gu, 454 F.3d at 1021-22.

       Because Danielyan did not establish eligibility for asylum, it necessarily

follows that he did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Danielyan has failed to set forth any substantive argument regarding the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

       PETITION FOR REVIEW DENIED.




NED/Research                              2                                      08-70952